DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-3, 5-12 are presented for examination.
Claims 1, 4 have been cancelled.
Claims 2-3, 5-12 are allowed.

Invention
The Present invention teaches "An automated guided vehicle system in which an automated guided vehicle autonomously moves inside a building is provided. The automated guided vehicle includes: an internal sensor having an encoder and a gyro sensor and acquiring information about an own position; an external sensor casting light onto a reflection board arranged in the building, receiving reflected light from the reflection board, and acquiring information about an own position; and a control unit correcting the own position based on the internal sensor, based on the information acquired by the external sensor. The own position via the internal sensor has a margin of error such that the automated guided vehicle can travel for a predetermined period, using only the internal sensor. The control unit performs own-position correction via the external sensor, using one of the reflection boards.”
         
Reason for Allowance
Claims 2-3, 5-12 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 02/23/2022, Pages 1-2.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 2, 9, and 12 are allowed, the claims 3, 5-8, and 10-11 are also allowed based on their dependency upon the independent claims 2, 9, and 12.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Deyle et al. (US Pub. No.: 2020/0050206 A1) teaches “A mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store. The robot can patrol one or more routes within a building, and can detect violations of security policies by objects, building infrastructure and security systems, or individuals. In response to the detected violations, the robot can perform one or more security operations. The robot can include a removable fabric panel, enabling sensors within the robot body to capture signals that propagate through the fabric. In addition, the robot can scan RFID tags of objects within an area, for instance coupled to store inventory. Likewise, the robot can generate or update one or more semantic maps for use by the robot in navigating an area and for measuring compliance with security policies.”

          Lipkowski et al. (US Pub. No.: 2013/0325243 A1) teaches “A range-measuring sensor is arranged on a vehicle. The direction of measurement or plane of measurement of the sensor can be altered by driving a sensor motor. A map of the environment is produced by using natural landmarks. A predetermined route along which the vehicle is intended to move is stipulated. Landmarks which can serve as a localization aid along the predetermined route are determined. The environment is scanned at different times by using the sensor in order to detect the previously determined landmarks while the vehicle is moving along the predetermined route. The vehicle is localized by comparing the detected landmarks with the landmarks recorded on the map. The sensor motor is actively controlled, at least in areas of the environment 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/BABAR SARWAR/Primary Examiner, Art Unit 3667